AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COURT                                               Nov 13 2018
                                              SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL s/CASE
                                                                                                       stevem

                                   v.                                         (For Offenses Committed On or After November l, 1987)
         MARIA AIDA MENDOZA-ESPINOZA (1)
                                                                                 Case Number:        3:18-CR-04483-BTM

                                                                              Ryan V. Fraser
                                                                              Defendant's Attorney
REGISTRATION NO.

0 -
THE DEFENDANT:
1Z1   pleaded guilty to count(s)              one of the Information.
O     was found guilty on count(s)
      after a plea ofnot guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section I Nature of Offense                                                             Count
      18:1544 - Misuse Of Passport (Felony)                                                             1




    The defendant is sentenced as provided in pages 2 through                     2   of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
                                                                               ------
0     The defendant has been found not guilty on count(s)

0     Count(s)                                                       are            dismissed on the motion of the United States.

IZJ Assessment: $100.00
        Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
       waived and remitted as uncollectible.
       JVTA Assessment*: $
0
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI No fine                      0 Forfeiture pursuant to order filed                                 , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                              November 9. 2018
                                                                              Date of Imposition of Sentence



                                                                              ~1&~

                                                                                                                      3: 18-CR-04483-BTM
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                MARIA AIDA MENDOZA-ESPINOZA (1)                                          Judgment - Page 2 of 2
CASE NUMBER:              3: l 8-CR-04483-BTM

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 58 days as to count 1.




                                                                              HON. BA.:   Yi T D MOSKOWITZ
                                                                              UNITED STATES DISTRICT JUDG
 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at                              A.M.              on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED ST ATES MARSHAL



                                     By                    DEPUTY UNITED STA TES MARSHAL



                                                                                                 3: 18-CR-04483-BTM
